Citation Nr: 1432304	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder. 

2.  Entitlement to service connection for a respiratory disorder, claimed as emphysema and sleep apnea.  

3.  Entitlement to service connection for hypertension, to include as secondary to a respiratory disorder.  

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran presented testimony at a Board hearing in May 2014, and a transcript of the hearing is associated with the Veteran's claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for bilateral hearing loss and service connection for a back, hypertension, and respiratory disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the May 2014 Board hearing, prior to the promulgation of a decision in the appeal of the issue, the RO received notification from the Veteran that a withdrawal of his appeal for the issue of entitlement to service connection for diabetes mellitus is requested.

2.  In a January 2007 decision, the RO denied a claim for service connection for a respiratory disorder.  The Veteran did not appeal.

3.  The evidence received since the prior denial of service connection for a respiratory disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The January 2007 rating decision initially considering and denying service connection for a respiratory disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

3.  There is new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Withdraw

During a May 2014 Board hearing, the Veteran testified that he wished to withdraw the issue of  issue of entitlement to service connection for diabetes mellitus pending before the Board.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran expressed his desire to no longer pursue an appeal before the Board for the issue of entitlement to service connection for diabetes during a May 2014 Board hearing.  This statement constitutes a valid withdrawn of this issue on appeal.  Hence, there remains no allegation of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Claim to Reopen 

In May 2011, the Veteran requested that his claim for service connection for a respiratory disorder be reopened.  The claim was denied in January 2007. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the January 2007 RO rating decision denied the Veteran's claim for service connection for a respiratory disorder.  In that decision, the RO found that the evidence failed to establish a diagnosis of asbestosis and failed to show a link between current complaints of shortness of breath and active service.  The evidence of record at that time included the Veteran's service treatment records and post-service private treatment records dated from April 2003 to August 2006 and VA treatment records dated from November 2005 to October 2006.

The evidence associated with the claims file subsequent to the January 2007 rating decision includes VA medical records, a May 2014 Travel Board hearing transcript, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the January 2007 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection a respiratory disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the Veteran testified that the shortness of breath he has currently is the same as he experienced days after separation from active service.  Therefore, the Veteran's statements relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a respiratory disorder.


ORDER

Entitlement to service connection for diabetes mellitus is dismissed.

New and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder; to that extent, the appeal is granted.


REMAND

The Board finds an additional VA examination is necessary to adequately adjudicate the issue of entitlement to an increased rating for bilateral hearing loss disability.  The Veteran last had a VA audio examination dated in October 2011, more than two years ago.  During a May 2014 Travel Board hearing, the Veteran testified that his hearing loss disability has worsened since his most recent VA examination.  It therefore is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his hearing loss disability.

During the May 2014 Travel Board hearing, the Veteran also testified that he had outstanding treatment for his claimed disabilities at the Fort Meyer VA Medical Center (VAMC) and Providence VAMC. For example, there is no indication in these records of treatment for a back disorder (beyond a skin disorder) though the Veteran indicated he was recently issued a cane for ambulation by the Providence VAMC.  The Board notes that the only treatment records in claims file are private treatment records dated from April 2003 to August 2006 and VA treatment records dated from November 2005 to June 2011.  As these outstanding treatment records may support the Veteran's claims for service connection, the issues are also remanded for additional development. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his hearing loss disability since June 2011.  

The AOJ should also request the Veteran names and addresses of all medical care providers, VA and non-VA, who treated him for his respiratory, hypertension, and back disorders since June 2011 and prior to November 2005.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, assure that those records are made available (by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  The AOJ should arrange for the Veteran to undergo VA hearing disability examination at a VA medical facility to ascertain the current level of severity of his hearing loss.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiners for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


